Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
The following is a Non-Final Office Action in response to applicant’s filing on 11/06/2019.
Claims 1-20 are pending.
                                                          Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 06, 2019, January 21, 2020, and January 22, 2020. The submissions are incompliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include
the following reference character(s) not mentioned in the description:
There is a missing label after step S1108; see Fig. 5.
There is a missing label after step S1312; see Fig. 7.
There is a missing label after step S1408; see Fig. 8. 
 There is a missing label after step S1512; see Fig. 9.
There is a missing label after step S1604; see Fig. 10.
There is a missing label after step S1716; see Fig. 13.
There is a missing label after step S1808; see Fig. 15.
There is a missing label after step S2124; see Fig. 18.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                       Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or 
Claim 11 recites the limitation “the two or more users” in line 2. There is insufficient antecedent basis for this limitation in the claim, since it is unclear which uses the term is referring to. For examination purposes the limitation “the two or more users” will be treated as “a user”. The examiner suggests to clarify the difference between “the two or more users” to rectify the issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-12 and, 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Einberg et al. (US 10,854,025 B2).

In regards to claim 1, Einberg disclose an information processing device comprising 
an authentication unit that authenticates a user on a basis of information regarding carried states of two or more devices by the user, the information being acquired from the devices (Einberg, Fig.1, and Col. 10, lines, 37-40, an access control system 100 for authenticating a user 102 using one or more wearable devices 104 and a mobile device 108, and Col. 15, lines, 36-49, the detected motion of a wearable device 104 may be compared to the detected motion of an associated mobile device 108, or vice versa, to generate comparison results).  

104 and the mobile device 108 may be used to verify the authenticity of one of the wearable device 104 and the mobile device 108 by serving as confirmation that the other of the wearable device 104 and the mobile device 108 is within the possession of the same user 102).  

In regards to claim 3, Einberg disclose the information processing device according to claim 2, wherein the authentication unit performs the authentication on a basis of a combination of the devices (Einberg, Col. 9, lines 7-11, the credential device has successfully authenticated with the second device, the time of the most recent communication between the credential device and the second device, whether the credential device is presently paired or bonded to the second device).  

In regards to claim 4, Einberg disclose the information processing device according to claim 2, wherein the authentication unit performs the authentication on a basis of a carrying method of the device (Einberg, Col. 4, lines 26-29, a user carrying a mobile device and wearing a wearable device while walking may impart a similar repetitive motion, force, or movement upon both the wearable device and the mobile device).  

In regards to claim 5, Einberg disclose the information processing device according to claim 2, wherein the authentication unit performs the authentication on a basis of timing or order for the devices to be carried (Einberg, Col. 9, lines 5-15, an indication of whether the credential device has successfully authenticated with the second device, the time of the most recent communication between the credential device and the second device).  

508 and the second device 504 need not occur in close temporal proximity to the time at which the credential device 508 is presented to the reader 512, but must have occurred within a predetermined amount of time before the credential device 508 is presented to the reader 512).  

In regards to claim 7, Einberg disclose the information processing device according to claim 1, wherein the authentication unit performs the authentication on a basis of the information acquired from the device carried by the user (Einberg, Col. 4, Lines 45-47, other information from one or more components of the wearable device and mobile device may be gathered and used by an access control system). 

In regards to claim 8, Einberg disclose the information processing device according to claim 1, wherein the authentication unit ensures identification of the user by processing with a lighter load than a load of the authentication after the authentication results in success (Einberg, Col. 19, lines, 17-20, Once the mobile device(s) of the user 502 are registered with the access control system, registration need not be repeated unless the user 502 stops using a registered mobile device (including a registered wearable device) or obtains a new mobile device). 

In regards to claim 11, Einberg disclose the information processing device according to claim 1, further comprising a relevance recognition unit that recognizes relevance between the two or more users who share the device on a basis of the information (Einberg, Col. 2, lines, 55-59, Such wearable mobile devices may be used in place of or in conjunction with more traditional mobile devices to gather and send 

In regards to claim 12, Einberg disclose the information processing device according to claim 1, further comprising a category recognition unit that recognizes a category for classifying the device on a basis of the information (Einberg, Col. 22, lines 18-30, a credential device 508 may be used to determine whether an identified second device 504 is a registered second device by comparing information received from the second device 504 with stored registration information. If the registration of the second device 504 took place on the credential device 508, then the registration information may already be stored on the credential device 508 (or in a computer-readable storage medium accessible to the credential device 508), such that the credential device 508 can make the comparison without receiving any information from the reader 512).  

In regards to claim 14, Einberg disclose the information processing device according to claim 1, further comprising a device state calculation unit that calculates a value indicating a state of the device on a basis of an event that has happened to the device in past (Einberg, Col. 15, lines 22-27, the biometric characteristics may be used to determine a state of the wearable device 104 (e.g., being worn or not, etc.)).

In regards to claim 15, Einberg disclose an information processing device according to claim 14, wherein the device state calculation unit calculates reliability of a value indicating the state or quality of the device on a basis of a recording period of the event (Einberg, Col. 24, lines 65-67 and Col. 25, lines 1-3, The authentication requirement may be satisfied if successful authentication occurred during a predetermined time period preceding the access control determination, or it may be satisfied only if successful authentication occurs during or as part of the access control determination).  

102 wearing the wearable device 104 (e.g., via comparing collected biometric characteristics to baseline characteristics stored in a memory and associated with the user 102, etc.)).  

In regards to claim 17, Einberg disclose the information processing device according to claim 16, wherein the user appropriateness calculation unit also calculates the value indicating the appropriateness on a basis of information regarding evaluation of the user provided from an external system (Einberg, Col.15, lines 50-54, Dissimilar motion comparison results between the wearable device 104 and the mobile device 108 may be used as evidence that two devices (e.g. a mobile device 108 having credentials stored therein, and a wearable device 104) are not in the possession of the same user 102).  

In regards to claim 18, Einberg disclose the information processing device according to claim 1, further comprising a control unit that controls display of at least one of information regarding the current or past carried state, information regarding the device recommended to be carried by the user, information regarding a situation of the authentication, information regarding a state or quality of the device, information regarding reliability of a value indicating the state or quality of the device, information indicating appropriateness of use of the device by the user, or information regarding evaluation of the user provided from an external system (Einberg, Col. 22, lines, 3-7, If the received information matches the stored registration information  (step 418), then the credential device 508 or reader 512 concludes that the identified second device 504 is a registered second device, and that the credential device 504 is authentic).  

100 for authenticating a user 102 using one or more wearable devices 104 and a mobile device 108, and Col. 15, lines, 36-49, the detected motion of a wearable device 104 may be compared to the detected motion of an associated mobile device 108, or vice versa, to generate comparison results).  

In regards to claim 20, Einberg disclose a program for causing a computer to implement authenticating a user on a basis of information regarding carried states of two or more devices by the user, the information being acquired from the devices (Einberg, Fig.1, and Col. 10, lines, 37-40, an access control system 100 for authenticating a user 102 using one or more wearable devices 104 and a mobile device 108, and Col. 15, lines, 36-49, the detected motion of a wearable device 104 may be compared to the detected motion of an associated mobile device 108, or vice versa, to generate comparison results).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Einberg et al. (US 10,854,025 B2) in view of Shiraishi, US 2016/0380993 A1.

In regards to claim 9, Einberg fails to disclose the information processing device according to claim 1, further comprising an action prediction unit that performs action prediction for the user on a basis 1 in a posture of squarely facing it, there is the possibility that a correct wearing location may not be identified).  
Einberg and Shiraishi are both considered to be analogous to the claimed invention because they are in the same field of authenticating the user based on two or more devices and the proximity between the devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Einberg to incorporate the teachings of Shiraishi to include the information processing device according to claim 1, further comprising an action prediction unit that performs action prediction for the user on a basis of the information (Shiraishi, Para. 0044). Doing so would aid to for preparing a special terminal, and a wearable terminal 100 that is normally worn by the user can be used as a tool for authentication, whereby a high security can be achieved. In addition, there is no need for memorizing a plurality of ciphers, and compared with the case where the number, or the like, alone is used, the security can be more easily enhanced.  Further, the biometric authentication may provide a wrong recognition under the influence of a disease, an accident, or the like, and therefore the authentication that is performed by the present authentication apparatus is more reliable than is performed by the biometric authentication (Shiraishi, Para. 0051).

In regards to claim 10, the combination of Einberg and Shiraishi teach the information processing device according to claim 9, further comprising a recommendation unit that outputs a device recommended to be carried on a basis of the action prediction (Shiraishi, Para. 0044, before communication with the wearable terminal 100 being started, the authenticating part 72 display a message requesting the user to squarely face the image forming apparatus 1 on the touch panel 61 in the operation part 6). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Einberg to incorporate the teachings of Shiraishi to 100 that is normally worn by the user can be used as a tool for authentication, whereby a high security can be achieved. In addition, there is no need for memorizing a plurality of ciphers, and compared with the case where the number, or the like, alone is used, the security can be more easily enhanced.  Further, the biometric authentication may provide a wrong recognition under the influence of a disease, an accident, or the like, and therefore the authentication that is performed by the present authentication apparatus is more reliable than is performed by the biometric authentication (Shiraishi, Para. 0051).
 
In regards to claim 13, the combination of Einberg and Shiraishi an information processing device according to claim 1, further comprising a control unit that controls predetermined processing in a case where the device is carried or used by a person other than an owner or a person other than a borrower (Shiraishi, Fig. 8, Para. 48, authentication apparatus 1 may be adapted such that a piece of authentication information 91 b in which a wearable terminal 100 that is worn by an approver other than the person in question and the wearing location thereof are registered is stored in the storage part 9, and without the approver, the authentication will not be performed).  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Einberg to incorporate the teachings of Shiraishi to include further comprising a control unit that controls predetermined processing in a case where the device is carried or used by a person other than an owner or a person other than a borrower (Shiraishi, Fig. 8, Para. 48). Doing so would aid to for preparing a special terminal, and a wearable terminal 100 that is normally worn by the user can be used as a tool for authentication, whereby a high security can be achieved. In addition, there is no need for memorizing a plurality of ciphers, and compared with the case where the number, or the like, alone is used, the security can be more easily enhanced.  Further, the biometric authentication may provide a wrong recognition under the influence of a disease, an accident, or the like, and therefore the authentication that is performed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yuen et al. (US 9,693,711 B2) teaches Methods and systems are provided for determining the identification of a user of a wearable fitness monitors or authenticating the user of the wearable fitness monitors.
 	Any inquiry concerning this communication or earlier communications from the examiner should
be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can
normally be reached 9:30 AM- 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO
supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the
USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA)
or 571-272-1000.


/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496